DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 03/01/2021 has been entered. Claims 16, 19-21, 24-26 and 29-30 are pending. Claims 16, 19-21, 24-26 and 29-30 are currently rejected.
	
	
Claim Rejections - 35 USC § 103
Claims 16, 19-21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being anticipated by Ahn et al. (US 2012/0294273 A1) in view of Chun et al. (US 2012/0020299 A1).
Regarding claim 16:
Ahn discloses a method of transmitting an uplink control channel in a wireless communication system supporting a short transmission time interval, comprising: receiving configuration information for transmitting the uplink control channel, via higher layer signaling (Paragraph [0190]; Fig. 21, S2110); and transmitting the uplink control channel for a transmission of Hybrid Automatic Repeat Request – Acknowledgment (HARQ-ACK) information, based on a cyclic shift index, wherein the HARQ-ACK information is represented based on the cyclic shift index  (Paragraph [0058] and [0061]; Fig. 21, S2130), wherein, based on the HARQ-ACK information being configured with 1-bit information, the cyclic shift index is one of two pre-configured cyclic shift indices, and wherein the two pre-configured cyclic shift indices are related to ACK information and NACK information, respectively (Paragraph [0058], “1 bit is transmitted for downlink single codeword transmission as ACK/NACK information”; Paragraph [0061], “the control information transmitted onto the PUCCH may be identified using cyclically shifted sequences having 
Ahn does not disclose wherein based on the HARQ-ACK information being configured with 2-bit information, the cyclic shift index includes two of four pre-configured cyclic shift indices, wherein the four pre-configured cyclic shift indices are related to {ACK, ACK} information, {ACK, NACK} information, {NACK, ACK} information, and {NACK, NACK} information, respectively.
Chun teaches based on HARQ-ACK information being configured with 2-bit information, the cyclic shift index includes two of four pre-configured cyclic shift indices, wherein the four pre-configured cyclic shift indices are related to {ACK, ACK} information, {ACK, NACK} information, {NACK, ACK} information, and {NACK, NACK} information, respectively (Paragraph [0076]-[0077]; Table 2, each “Orthogonal Sequence” corresponds to a pre-configured cyclic shift index).
It would have been obvious to one of ordinary skill in the art before the earlies effective filing 
date of the invention to combine the system of Ahn and Chun to include the feature that wherein based on the HARQ-ACK information being configured with 2-bit information, the cyclic shift index includes two of four pre-configured cyclic shift indices, wherein the four pre-configured cyclic shift indices are related to {ACK, ACK} information, {ACK, NACK} information, {NACK, ACK} information, and {NACK, NACK} information, respectively, in order to increase accuracy of HARQ feedback transmission and improve communication performance and throughput.
Regarding claim 19:
Ahn further discloses wherein the HARQ-ACK information is related with information representing whether a scheduling request is present (Paragraph [0081]).
Regarding claim 20:

Regarding claims 21 and 26:
Ahn discloses a terminal (Fig. 22, 2220) for transmitting an uplink control channel in a wireless communication system supporting a short transmission time interval, the terminal comprising: a transceiver (Fig. 22, 2225); at least one processor (Fig. 22, 2223); and at least one memory (Fig. 22, 2224) operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: receiving configuration information for transmitting the uplink control channel, via higher layer signaling; and transmitting the uplink control channel for a transmission of Hybrid Automatic Repeat Request - Acknowledgment (HARQ-ACK) information, based on a cyclic shift index, wherein the HARQ-ACK information is represented based on the cyclic shift index, wherein, based on the HARQ-ACK information being configured with 1-bit information, the cyclic shift index is one of two pre-configured cyclic shift indices (See rejection of claim 16 above).
Ahn does not disclose wherein based on the HARQ-ACK information that is configured with 2-bit information, the cyclic shift index includes two of four pre-configured cyclic shift indices, wherein the four pre-configured cyclic shift indices are related to {ACK, ACK} information, {ACK, NACK} information, {NACK, ACK} information, and {NACK, NACK} information, respectively.
Chun teaches based on HARQ-ACK information that is configured with 2-bit information, the cyclic shift index includes two of four pre-configured cyclic shift indices, wherein the four pre-configured cyclic shift indices are related to {ACK, ACK} information, {ACK, NACK} information, {NACK, ACK} information, and {NACK, NACK} information, respectively (Paragraph [0076]-[0077]; Table 2, each “Orthogonal Sequence” corresponds to a pre-configured cyclic shift index).
It would have been obvious to one of ordinary skill in the art before the earlies effective filing 

Regarding claims 24-25 and 29-30:
	Claims 24-25 and 29-30 are directed to features similar to those of claims 19 and 20. Same rationale set forth in the rejection of claims 19 and 20 also apply. 

Response to Arguments
Applicant argues, with respect to the rejections of independent claim 16, 21, and 26, and Ahn, “the control information transmitted in the PUCCH is identified using a cyclically shifted sequence with different cyclic shift values — and not an index. The cyclically shifted sequences are created by cyclically shifting a base sequence by a specific amount of cyclic shift. Ahn is not teaching (1) that the transmission of HARQ-ACK information is represented based on a cyclic shift index, (2) or that when the HARQ-ACK information has a 1-bit configuration, the cyclic shift index is one of two pre-configured cyclic shift indices which relate to ACK and NACK.”  The examiner respectfully disagrees.  
Ahn’s cyclically shifted sequence, which is created by cyclically shifting a base sequence by a specific amount of cyclic shift, can be considered a “cyclic shift index”.  A specific amount of cyclic shift can also be considered a “cyclic shift index”.  Thus, Ahn teaches the transmission of HARQ-ACK information is represented based on a cyclic shift index. 
Ahn describes in paragraph [0058], “The HARQ ACK/NACK information may be generated depending on success of decoding of downlink data packets on the PDSCH. In the existing wireless ACK/NACK information,”  Ahn further describes in paragraph [0061], “the control information transmitted onto the PUCCH may be identified using cyclically shifted sequences having different cyclic shift (CS) values. The cyclically shifted sequences may be generated by cyclically shifting basic sequences as much as specific cyclic shift amount.”  According to Ahn, ACK/NACK is identified using cyclically shifted sequences generated based on specific cyclic shift amount.  Thus, Ahn teaches when the HARQ-ACK information has a 1-bit configuration, the cyclic shift index, which may corresponds to a cyclically shifted sequence based on a specific cyclic shift amount, is one of two pre-configured cyclic shift indices which relate to ACK and NACK.  
Since independent claims 16, 21 and 26 are now being rejected under 35 U.S.C. 103 based on Ahn and Chun, Applicant’s arguments with respect to Fu are now moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/               Primary Examiner, Art Unit 2465